[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 01-9009

                  IN RE: MARIAN E. HAMPTON,

                           Debtor,
                    _____________________

                      MARIAN E. HAMPTON,

                          Appellant,

                              v.

                        AHMED MAHIOUS,

                          Appellee.


          APPEAL FROM THE BANKRUPTCY APPELLATE PANEL

                     OF THE FIRST CIRCUIT



                            Before

                     Lynch, Circuit Judge,
          Campbell and Stahl, Senior Circuit Judges.



    Marian E. Hampton on brief pro se.
    William G. Small and Berger & Small on brief for appellee.




                      February 27, 2002
          Per Curiam. Marian E. Hampton has appealed a decision

of the Bankruptcy Appellate Panel (BAP) that affirmed a decision of

the bankruptcy court declaring Hampton's debt to her ex-husband

nondischargeable pursuant to 11 U.S.C. § 523(a)(6). In an appeal

from a BAP ruling, "we focus on the bankruptcy court's decision,

scrutinize that court's findings of fact for clear error, and

afford de novo review to its conclusions of law", giving "no

particular deference" to the conclusions of the BAP tribunal. In

re Healthco Intern., Inc., 132 F.3d 104, 107 (1st Cir. 1997).

          We have carefully reviewed the parties' briefs and the

record before us. The Bankruptcy Code excepts from discharge any

debt "for willful and malicious injury by the debtor to another

entity or to the property of another entity."         11 U.S.C. §

523(a)(6).   Hampton disputes the bankruptcy court's factual

conclusions that the injury she caused was willful and malicious.

But, the bankruptcy court is "entitled to make reasonable

credibility determinations," In re Strangie, 192 F.3d 192, 197 (1st

Cir. 1999) and the bankruptcy court's conclusions were not clearly

erroneous. We, therefore, affirm the bankruptcy court's judgment,

dated June 14, 2000, essentially for the reasons stated in the

court's Memorandum of Decision of that same date.

          The appellee not having submitted a separately filed

motion pursuant to Fed. R. App. P. 38, his request recited in the
final paragraph in his brief for costs and damages for a frivolous

appeal is denied. See In re I Don't Trust, 143 F.3d 1, 4 (1st Cir.

1998).

          Affirmed.




                               -3-